Opinion issued June 6, 2002 
 

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00446-CV
____________

IN RE JEFFREY RONALD THOMAS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator filed a petition for writ of mandamus, complaining that respondent (1) 
has not made written rulings on all motions filed by relator in trial court cause number
887234. (2)
	There are three prerequisites for the issuance of a writ of mandamus by an
appellate court, namely:  (1) the lower court must have a legal duty to perform a
nondiscretionary act; (2) the relator must make a demand for performance; and (3) the
subject court must refuse that request.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator has not provided us with
a record that shows that he made any request of the respondent to perform a
nondiscretionary act that respondent refused.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Schneider, and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable Mary Lou Keel, Judge of the 232nd District
Court, Harris County.
2.    	This Court's opinion dismissing the direct appeal of cause number 887234
issued on January 10, 2002, and our mandate issued on April 15, 2002. 
Thomas v. State, No. 01-01-01025-CR, slip op. at 2 (Tex. App.--Houston [1st
Dist.] Jan. 10, 2002, no pet.) (not designated for publication).